Response to Arguments
Applicant's arguments filed 05-24-2022 have been fully considered but they are not persuasive.

Applicant argues that the combination of Osbourne, Dunlap and Lim doesn’t teach removing addresses for routers in a network (Remarks, pg.6 and 7).

The Examiner respectfully disagrees.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as agreed by the applicant, Osbourne teaches summarizing a routing table and reducing the size of the table based on a plurality of addresses using one or more reduction approach and obtain an output table having some of the plurality of addresses for a table receiver. Dunlap is relies on remedying the deficiency of Osbourne of classifications pertaining to the plurality of addresses. Lim then further cures the deficiency of both Osbourne and Dunlap of a output table having associated entries removed based on the reduction approach as taught by Osbourne.
As amended by the applicant one of ordinary skills in the art would realize that this new  limitation (wherein the some of the plurality of addresses correspond to routers in a network) is taught in the primary reference Osbourne, ¶0017- 5th sentence, where it recites that the routing table may be used by the control plane to orchestrate forwarding packets directed to the summarized IP addresses by routers and other components within the network. Evidently Osbourne teaches where the addresses correspond to routers in a network.
Therefore, based on this observation it is evident that the prior art of record teaches the limitation of the newly amended claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462